Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all previous objections and rejections under 35 U.S.C. 112(b) thereto are hereby withdrawn.

Allowable Subject Matter
Claims 4 and 6-8 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding Claim 4, prior art fails to teach, alone or in combination, a work roll changing method comprising a step of holding up a pair of used work rolls by first work roll brackets of the multi-roll mill while laterally moving the pair of used work rolls towards the inlet side of the mill by the first work roll brackets. None of the prior art found comprises moving the used work rolls laterally (i.e. in a direction perpendicular to the axial direction of the work rolls) within the mill house prior to being clamped by a roll changing device and removed from the mill house. Claims 6-8 are allowed by virtue of their dependence upon Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725